DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on January 5, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 2, 6, 10-12, 14-16, and 18-20 and has canceled claims 5, (please noted the claim indicator for claim 5 is incorrect), 7-9, and 17.  
Claims 1, 2, 4, 6, 10-12, 14-16 and 18-21 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 4, 6, 10-11, 12, 14-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 12 and 18 have been amended to include the phrase “at least one of the surfaces of the rectangular cuboid nanostructure includes a mix of the first and second layers and a mix of different colors die to the first and second colors of the first and second electrochromic materials attached to the first and second pores”.  The specification of originally filed fail to provide explicitly support for this phrase.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 10-11, 12, 14-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 18 have been amended to include the phrase “at least one of the surfaces of the rectangular cuboid nanostructure includes a mix of the first and second layers and a mix of different colors die to the first and second colors of the first and second electrochromic materials attached to the first and second pores” that is confusing and indefinite since it is not clear what considered to be “mix of first and second layers”.  It is not clear how to mix layers together.  For the purpose of examination, this phrase is being interpreted as “the first and second electrochromic layers may be disposed at the same planar layer of the nanostructure”.  But the applicant is respectfully noted that the specification also fails to give positive support for such interpretation.  
Claims 1, 12 and 18 have been amended to include the phrase “first electrochromic material has a bulkier molecular structure than the second electrochromic material” that is confusing and indefinite since it is not clear how to objectively interpreted “bulkier”.  
The scopes of the claims are confusing and indefinite.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amended phrase “the first layer having first pores of first size and a first electrochromic material of a first color attached to the first pores and a second layer having second pores of a second size smaller than the first size and a second electrochromic material of a second color different from the first color and attached to the second pores” and the amended phrase “at least one surfaces of the rectangular cuboid nanostructure includes a mix of the first and second layers …” recited in amended claims 1, 12  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings (filed on March 12, 2019) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the numeral “200, 200a, 200b, 200c”, “210”, “220”, and “220a, 220b, 220c”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Jang et al (PN. 7,532,383) in view of the US patent application publication by Jeon et al (US 2011/0043886 A1).
Claim 1 has been amended to necessitate the new grounds of rejections.  
Jang et al teaches an electrochromic device that is comprised of an electrochromic structure that is comprised of a nanostructure (420, 430, Figures 7a and 7b) that each has a rectangular cuboid nanostructure for an electrochromic layer that the rectangular cuboid 
Jang et al teaches that the electrochromic structure (420, Figures 7a and 7b) has a mix of different electrochromic layers (421, 422 and 423) and a mix of different colors. This reference however does not teach explicitly that the mix is of the first and second layers having first and second pores with the first and second electrochromic materials attached to the pores.  Jeon et al in the same field of endeavor teaches an electrochromic device that is comprised of an electrochromic structure having a rectangular cuboid (14, Figures 5A and 5B) with a mix of different electrochromic clusters with different pores in at least one of the surfaces of the rectangular cuboid.  It would then have been obvious to one skilled in the art to apply the teachings of Jeon et al to modify the electrochromic structure to have a mix of the first electrochromic layer and the second electrochromic layer, each with different pore sizes and 
With regard to claim 2, Jang et al teaches that the nanostructure comprises a metal oxide, (please see column 8, lines 59-67). 
With regard to claim 4, Jang et al teaches that the electrochromic materials under electrochemical reaction may cause the electrochromic device to have color change.  Jang et al teaches the electrochromic device having a first electrochromic material (431, Figure 7a), that is cyan electrochromic material, and a second electrochromic material (421, 422 or 423), that is red, green or blue electrochromic material, (please see column 9, lines 15-25).  The cyan electrochromic material and the red, green or blue electrochromic materials may implicitly have different molecular weights. 
With regard to claim 11, Jang et al teaches that the one electrochromic layer and the other layers may be disposed in parallel, (421, 422 or 423, please see Figures 7a and 7b).  This means that one skilled in the art would be motivated to modify the electrochromic layers to be disposed in parallel fashion for the benefit of allowing different color effects be provided.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al and Jeon et al as applied to claims 1 above and further in view of the patent issued to Yashiro et al (PN. 8,593,715), Son et al (PN. 8,970,937) and US patent application publication by Lee et al (US 2016/0033839 A1).
The electrochromic device taught by Jang et al in combination with the teachings of Jeon et al as described in claim 1 above has met all the limitations of the claims.  
Yashiro et al (columns 5 and 6), Son et al (formula (5), column 5) and Lee et al (paragraph [0108]), electrochromic materials including various chemical compounds are disclosed.  It would then have been obvious to one skilled in the art to apply the teachings of Yashiro et al, Son et al and Lee et al to use art well known compounds as the electrochromic materials to achieve the desired color effects.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al and Jeon et al as applied to claims 1 above and further in view of US patent application publication by Takahashi et al (US 2012/0139824 A1).
The electrochromic device taught by Jang et al in combination with the teachings of Jeon et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Jang et al teaches that the first electrochromic layer and the second electrochromic may be disposed one on top of the other, (please see Figures 7a and 7b).  Takahashi et al in the same field of endeavor teaches that the electrochromic display that have different electrochromic layers (23, 26, and 29, Figure 2) that may be laminated and formed on each other.  It would then have been obvious to one skilled in the art to apply the teachings of Takahashi et al to alternatively having the electrochromic layers formed on each other as an alternative design for the electrochromic structure.  

Claim 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to US patent application publication by Ah et al (US 2016/0216588 A1) in view of the patent issued to Jang et al (PN. 7,532,383) and US patent application publication by Jeon et al (US 2011/0043886 A1).
Claim 12 has been amended to necessitate the new grounds the rejection.  
Ah et al teaches an electrochromic device that is prepared by the method including the step of preparing a first mixture comprises a metal oxide, polymer particles and organic molecules  forming a metal organic framework having a predetermined size, step of preparing a nanostructure, having a structure comprising nanopores by heating-treating the metal organic framework having predetermined size and the step of attaching an electrochromic material to a surface of the nanostructure by immersing the nanostructure in a solution of the electrochromic material, (please see paragraphs [0014], [0049], Figure 3).  
Ah et al teaches that the preparing the nanostructure comprises mixing metal organic frameworks having different size at a predetermined ratio and preparing pores in the nanostructure by heat-treating the metal organic frameworks mixed at the predetermined ratio.  
This reference does not teach explicitly that the nanostructure is a rectangular cuboid nanostructure for an electrochromic layer.  
Jang et al in the same field of endeavor teaches an electrochromic device that is comprised of an electrochromic structure that is comprised of a nanostructure (420, 430, Figures 7a and 7b) that each has a rectangular cuboid nanostructure for an electrochromic layer that the rectangular cuboid nanostructure having a structure comprising nanopores and electrochromic materials (421, 422, 423 and 431) attached to surfaces of the rectangular cuboid nanostructure.  
Jang et al teaches that the electrochromic structure (420, Figures 7a and 7b) has a mix of different electrochromic layers (421, 422 and 423) and a mix of different colors. This reference however does not teach explicitly that the mix is of the first and second layers having first and second pores with the first and second electrochromic materials attached to the pores.  Jeon et al in the same field of endeavor teaches an electrochromic device that is comprised of an electrochromic structure having a rectangular cuboid (14, Figures 5A and 5B) with a mix of different electrochromic clusters with different pores in at least one of the surfaces of the rectangular cuboid.  It would then have been obvious to one skilled in the art to apply the teachings of Jeon et al to modify the electrochromic structure to have a mix of the first electrochromic layer and the second electrochromic layer, each with different pore sizes and different electrochromic materials of different colors be attached to the pores, for the benefit of providing electrochromic structure having different mix of color effects.  

With regard to claim 14, Ah et al teaches the method comprises attaching the electrochromic material to the surface of the nanostructure comprises attaching a first electrochromic material (520, Figure 3) to the surface of the nanostructure by immersing the nanostructure in a solution of the first electrochromic material and attaching a second electrochromic material (320) to the surface of the nanostructure by immersing the nanostructure in a solution of the second electrochromic material.  In view of Figure 7a of Jang et al, a first electrochromic material (431) is attached to the surface of the rectangular cuboid nanostructure and attaching the second electrochromic material (421, 422 and/or 423) to the surface of the rectangular cuboid nanostructure.  
With regard to claim 15, Ah et al in light of Jang et al teaches that the preparation of rectangular cuboid nanostructure comprises laminating a first metal organic framework to a predetermined thickness, laminating a second metal organic framework to a predetermined thickness on the laminated first metal organic framework and preparing a nanostructure comprising pores by heat treating the first and second metal organic frameworks, (please see Figure 3).  It is within general level skilled in the art to make the pores to have different size for the benefit of allowing the electrochromic device have desired effect.  
With regard to claim 16, Ah et al in light of Jang et al teaches that the preparing the rectangular cuboid nanostructure comprises laminating a first al organic framework to a predetermine thickness and laminating a second metal organic framework to the predetermined .  

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Jang et al (PN. 7,532,383) in view of the US patent application publication by Cho et al (US 2015/0185580 A1), and US patent application publication by Jeon et al (US 2011/0043886 A1).
Claim 18 has been newly added to necessitate the new grounds of rejection.  
Jang et al teaches an electrochromic device that is comprised of a first transparent electrode (110, Figure 3a or 410, Figures 7a and 7b) and a second transparent electrode (140 or 440), an electrochromic layer (120 and/or 130, or 420 and/or 430) and an electrolyte layer (150) disposed between the electrochromic layers (300).  Jang et al teaches that the electrochromic layer includes a rectangular cuboid nanostructure having a structure comprising nanopores and electrochromic materials (421, 422, 423 and/or 431) attached to surfaces of the rectangular cuboid nanostructure.  
This referenced has met all the limitation of the claims.  But it does not teaches explicitly that the electrochromic device also includes an ion storage layer.  However as explicitly taught by Cho et al, a typical electrochromic device is comprised of transparent electrodes (upper 600, and lower 200, Figure 3) an ion storage layer (800), an electrochromic layer (300) and an electrolyte layer disposed between the ion storage layer (800) and the electrochromic layer (300, Figure 3 and paragraphs [0050] to [0052]).  It would then have been obvious to apply the 
Jang et al further teaches that the rectangular cuboid nanostructure includes a first layer (431) having first pores of a first size and a first electrochromic material of a first color (431-cyan electrochromic material) attached to the first pores and a second layer (421, 422 or 423) having second pores of a second size, that is smaller than the first size, and a second electrochromic material of a second color attached to the second pores (such as 421-red electrochromic material or 422-green electrochromic material or 423-blue electrochromic).  Since the cyan electrochromic material and the red electrochromic material and/or the green electrochromic material may implicitly have different molecular weights, (which is read is “bulkier”), which means one of the electrochromic materials may have a bulkier molecular structure than the other electrochromic material.  It is within general level skilled in the art to select the first electrochromic material to have a “bulkier” molecular structure than the second electrochromic material for the benefit of providing desired color effects.  
Jang et al teaches that the electrochromic structure (420, Figures 7a and 7b) has a mix of different electrochromic layers (421, 422 and 423) and a mix of different colors. This reference however does not teach explicitly that the mix is of the first and second layers having first and second pores with the first and second electrochromic materials attached to the pores.  Jeon et al in the same field of endeavor teaches an electrochromic device that is comprised of an electrochromic structure having a rectangular cuboid (14, Figures 5A and 5B) with a mix of different electrochromic clusters with different pores in at least one of the surfaces of the rectangular cuboid.  It would then have been obvious to one skilled in the art to apply the teachings of Jeon et al to modify the electrochromic structure to have a mix of the first 
With regard to claim 19, as shown in Figures 7a and 7b of Jang et al, the first and second pores are disposed on at least three outer surface of the rectangular cuboid.  
With regard to claim 20, it is implicitly true that by transferring electric charge to the electrochromic layer by the electrodes would oxidize or reduce the electrochromic materials.  
With regard to claim 21, as shown in Figures 7a and 7b of Jang et al the electrochromic layer (120) has a thickness that is less than the thickness of the electrolyte (150) since the electrochromic layers are embedded in the electrolyte layer.  
 

Response to Arguments
Applicant's arguments filed on January 5, 2022 have been fully considered but they are not persuasive. The newly amended have been fully considered and are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended features of the claims that have been fully considered, rejected and addressed in the reasons for rejections based on newly recited references.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872